DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 through 4 and 6 through 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claim 1, the phrases of “the tool frame” (line 4) and “the direction of the tool length” (lines 9-10) each lack positive antecedent basis.  Also, it is unclear what the difference is between the phrases of “the compression tool has a length” (line 11) and “the direction of the tool length” (lines 9-10).  Are these referring to the same “length”?
In Claim 10, “the first and second ends” (line 1) lacks positive antecedent basis.  It appears that the phrase is referring to “a first block end” (line 9 of Claim 1) and “a second block end” (line 10 of Claim 1).
In Claim 11, “the left and right frame members” (line 3) lacks positive antecedent basis.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 through 3, 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication 2007/0234556 to Montena (hereinafter “Montena”).
Claim 1:  Montena discloses a compression tool for fastening a cable (e.g. 210) to a connector (e.g. 200, Fig. 1) comprising:
an anvil (30) secured to one end of a tool frame (10);
a compression plunger (50, Fig. 3) slidable along a portion of the tool frame;
a handle set (e.g. 14, 16) for transmitting force to the compression plunger toward and away from the anvil; and
a spacer block (40) for securing the connector a distance from the anvil, the spacer block including a first block end (41) having a first depth [dimension] in a direction of a tool length and a second block end (42) having a second depth [dimension] different than the first depth (e.g. ¶ [0022]);
wherein the compression tool has the direction of the tool length and the spacer block is rotatable about an axis [of 52, in Fig. 3] perpendicular to the direction of the tool length to a first or second active position (e.g. position of 41 or 42, Figs. 4, 5, ¶ [0026]).
Claim 2:  Montena further discloses that the handle set includes a handle (14) and a linking member (16), the handle and linking member movable from an open position (in Fig. 2) wherein the plunger is a first distance from the anvil to a closed position (in Fig. 3) wherein the plunger is a second distance from the anvil, the second distance being less than the first distance.
Claim 3:  Montena further discloses that the first active position secures the connector a first distance from the anvil and the second active position secures the connector a second distance from the anvil, different than the first distance from the anvil (e.g. ¶ [0024]).
Claim 10:  Montena further discloses that the first and second block ends of the space block include a channel (e.g. groove in 58 that receives 66) for accommodating and supporting the cable (e.g. via 41 or 42, ¶ [0025]).
Claim 11:  Montena further discloses that the spacer block is rotatable about a pin (e.g. 52) extending through an opening in the spacer block (40), the pin slidable in elongated openings (e.g. 9) in left and right frame members (e.g. 6, 7) so the spacer block may be pulled away from the anvil during rotation (e.g. ¶ [0030]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Montena.
Montena discloses that the spacer block is rotated to “at least” the first action position (at 41) and the second active position (at 42, ¶ [0022]).  The phrase “at least” suggests by Montena that there can be more than just first and second active positions, but that there “may be” a third position or more that includes at least one additional block end, i.e. third block end, as part of the spacer block to accommodate a different sized or shaped connector (e.g. ¶¶  [0003], [0005]).  The third block end “may be” arranged in-between the first and second block ends and can be inactive as it is not connected to the connector, thus, the third block end is a “third inactive position”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the spacer block of Montena by adding a third block end in-between the first and second block ends, to provide a third inactive position to allow the tool to be used with different sized or different shaped connectors.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Montena in view of U.S. Publication 2008/0189936 to Sutter et al (hereinafter “Sutter”).
Montena discloses the claimed compression tool as relied upon above in Claim 1.  Montena does not teach a spring.
Sutter discloses analogous art with an equivalent compression tool (Fig. 2) that includes a handle (100), a tool frame (18) and a compression plunger (e.g. 84, 90).  Sutter further discloses that a spring (108) can be installed between the handle and the tool frame to assist in retraction, or biasing, of the plunger away from the handle (e.g. ¶ [0033]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tool of Montena by adding the spring between the tool frame and the handle, as taught by Sutter, to assist with retraction, or a bias of the plunger away from the anvil.

Allowable Subject Matter
Claims 4, 6 and 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Japanese Patent Publication JP 2009-140769 has been cited as a relevant compression tool (in Fig. 1) with a spacer block (7, in Figs. 2a to 2c).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to A. DEXTER TUGBANG whose telephone number is (571)272-4570.  The examiner can normally be reached on Mon - Fri 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA HAN can be reached on (571) 272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/A. DEXTER TUGBANG/Primary Examiner
Art Unit 2896